Case 7:19-mc-00475-NSR Document 4-1 Filed 10/21/19 Page 1 of 3




                       EXHIBIT “1”
                     Case 7:19-mc-00475-NSR Document 4-1 Filed 10/21/19 Page 2 of 3
 InboxLGLIPG




 From:                            InboxLGLIPG
 Sent:                            Thursday, October 3, 2019 4:26 PM
 To:                              'info@archive.org'
 Subject:                         Notice of Infringement by: exjwlibrary


 Dear Sir/Madam:
 I represent Watch Tower Bible and Tract Society of Pennsylvania (“Watch Tower”). It has come to our attention that
 you are reproducing and distributing Watch Tower’s intellectual property illegally and without authorization.
 Below is the information needed for you to identify the unauthorized display of Watch Tower's intellectual property.

 User Name: exjwlibrary (https://archive.org/details/@exjwlibrary)

Title of       Link to Unlawful Display on YouTube                                                   Link to Lawful Display on
Infringing
Work

Awake! No. https://ia600109.us.archive.org/17/items/awake_en/2017_Awake.pdf
                                                                                                     https://www.jw.org/finder?
1 2017
                                                                                                     02&pub=g17&srcid=share

The
           https://ia902803.us.archive.org/20/items/Watchtower_en/ws_E_20170015.pdf https://www.jw.org/finder?
Watchtower                                                                          01&pub=ws17&srcid=share
January
2017
 The material(s) include copyright notice(s) indicating Watch Tower’s ownership of the material(s).

 We hereby request that you take all steps necessary to immediately remove the infringing materials from your website.
 Advise us in writing within ten (10) days of the date of this letter whether or not you will take the requested action.

 I have a good faith belief that use of the materials in the manner complained of is not authorized by the copyright
 owner, its agent, or the law.

 I hereby state under penalty of perjury that this information is accurate, and that I am authorized to act on behalf of the
 owner of the infringed materials.

  Sincerely,

 Paul D. Polidoro

 Paul D. Polidoro
 Associate General Counsel

 Intellectual Property Owner: Watch Tower Bible and Tract Society of Pennsylvania
 Company: Watch Tower Bible and Tract Society of Pennsylvania
 Address: 200 Watchtower Drive
 City, State, and Zip: Patterson, NY 12563
 Name and Title: Paul D. Polidoro, Associate General Counsel
 Attorney Address: 200 Watchtower Drive, Patterson, NY 12563
                                                                1
                 Case 7:19-mc-00475-NSR Document 4-1 Filed 10/21/19 Page 3 of 3
Email Address: InboxLGLCopyright@jw.org
Telephone: 845-306-1000




                                               2
